internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl b01 plr-118277-97 date date re tax_year a country b year c year d year e year f date g dear this is in response to your letter dated date requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that a’s surrender of her u s alien registration card green card did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code additional information was submitted in letters dated date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a has been a citizen of country b since her birth to her parents who were country b citizens her parents were born in country b and her husband has been a citizen of country b since his birth a moved to the united_states in year c when her husband joined a u s firm and became a permanent resident_of_the_united_states in year d a’s husband was assigned to a european post in year e and then to a country b post in year f a surrendered her green card expatriated on date g at the time of a’s surrender of her green card a had not lived in the united_states since year e a intends to live permanently in country b a is domiciled in country b and is subject_to country b income_tax on her worldwide income at a rate comparable to the applicable u s income_tax base and rate on the date of a's expatriation her net_worth exceeded dollar_figure sec_877 as amended by the health insurance portability and accountability act of generally provides that a u s citizen who loses citizenship or a long-term_resident who ceases to be taxed as a resident_of_the_united_states within the 10-year period immediately preceding the close of the taxable_year will be taxed on all of his or her u s source income as modified by sec_877 for such taxable_year unless such loss or cessation did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code sec_2107 generally provides that u s estate_tax will be imposed on the transfer of the taxable_estate of every nonresident decedent if the individual lost u s citizenship within the 10-year period ending on the date of death unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2501 of the code generally provides that a tax will be imposed for each calendar_year on the transfer of property by gift during such year by any individual resident or nonresident sec_2501 of the code provides that sec_2501 will not apply to the transfer of intangible_property made by a nonresident_not_a_citizen_of_the_united_states however sec_2501 of the code provides that this exception does not apply in the case of a donor who within the 10-year period ending with the date of a transfer lost u s citizenship unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_877 of the code generally provides that any long-term_resident who ceases to be a lawful permanent resident_of_the_united_states or commences to be treated as a resident of a foreign_country under the provisions of a tax_treaty between the united_states and the foreign_country and who does not waive the benefits of such treaty applicable to residents of the foreign_country shall be treated for purposes of this section and sec_2107 sec_2501 and sec_6039g in the same manner as if such resident were a citizen_of_the_united_states who lost united_states citizenship on the date of such cessation or commencement for purposes of applying the foregoing provisions a former citizen is considered to have lost u s citizenship with a principal purpose to avoid u s citizenship if either i the individual’s average annual net u s income_tax for the five taxable years prior to expatriation exceeded dollar_figure as modified by post-1996 cost-of-living adjustments or ii the net_worth of the individual on the date of expatriation was at least dollar_figure as modified by post-1996 cost-of-living adjustments sec_877 of the code see also sec_2107 and sec_2501 of the code however a former citizen will not be considered to have lost citizenship with a principal purpose to avoid u s taxes as a result of the individual’s tax_liability or net_worth if he or she qualifies for an exception under sec_877 of the code to qualify for an exception a former citizen must be described in certain statutory categories and submit a ruling_request for a determination by the secretary as to whether the individual’s expatriation had for one of its principal purposes the avoidance of u s taxes sec_877 of the code see also sec_2107 and sec_2501 of the code under notice_97_19 1997_1_cb_394 as modified by notice_98_34 1998_27_irb_30 a former long-term_resident whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance if that former resident is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_97_19 as modified by notice_98_34 requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling pursuant to notice_97_19 because she is described in one of the categories of individuals eligible to submit ruling requests prior to the issuance of notice_98_34 on the date of a’s expatriation a was and continues to be a citizen and resident fully liable to income_tax in country b the country where a’s parents were born all of the information required by notice_97_19 as modified by notice_98_34 was submitted including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made it is held that a has made a complete and good_faith submission in accordance with sec_877 and notice_97_19 as modified by notice_98_34 and therefore a will not be presumed to have expatriated with a principal purpose of tax_avoidance it is further held that a will not be treated under sec_877 as having as one of her principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly establishes the lack of a principal purpose to avoid taxes under subtitle a or b of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to a’s u s tax_liability for the taxable years prior to expatriation or her united_states tax_liability for periods after her loss of permanent resident status under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to a’s u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a sincerely yours ___________ allen goldstein reviewer international office of associate chief_counsel cc
